 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERT E. CHRISTOFFERSON, et al.,                   Case No. 1:18-cv-01370-AWI-SAB

12                  Plaintiffs,                          ORDER GRANTING PLAINTIFFS’
                                                         REQUEST FOR AN EXTENSION OF TIME
13           v.
                                                         DEADLINE: APRIL 29, 2019
14   ALL PURE POOL SERVICE OF CENTRAL
     CALIFORNIA, INC., et al.,
15
                    Defendants.
16

17

18          Plaintiffs Robert Christofferson and Sandra Christofferson filed this action on October 4,

19 2018. (ECF No. 1.) On January 24, 2019, Plaintiffs filed a notice of settlement and an order
20 issued requiring dispositive documents to be filed within sixty days of January 28, 2019. (ECF

21 Nos. 13, 14.) On March 21, 2019, Plaintiffs filed a request for additional time to file dispositive

22 documents. (ECF No. 15.) In their request, Plaintiffs state that an settlement agreement has

23 been forwarded to Defendants; and, on March 21, 2019, Plaintiffs informed Defendants that they

24 had to either accept the terms of the settlement agreement or file a response in this action no later

25 than March 25, 2019. (Id.) Plaintiff’s request a thirty (30) day extension of time to either file

26 dispositive documents or a request for entry of default if Defendants do not either accept the
27 settlement agreement or file a timely answer. (Id.)

28 / / /


                                                     1
 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.      If there is no agreement to settle this action, Defendants’ SHALL FILE a

 3                  responsive pleading on or before March 25, 2019;

 4          2.      Plaintiffs’ request for an extension of time to file dispositive documents is

 5                  GRANTED;

 6          3.      On or before April 29, 2019, Plaintiffs’ shall file either:

 7          a.      File dispositive documents if this action has settled; or

 8          b.      If there has been no settlement and no responsive pleading is filed, a request for

 9                  entry of default;

10          4.      Plaintiffs SHALL SERVE a copy of this order on Defendants within two (2) days

11                  of the date of entry of this order; and

12          5.      The parties are advised that failure to comply with this order will result in the

13                  issuance of sanctions, up to and including termination of this action.

14
     IT IS SO ORDERED.
15

16 Dated:        March 22, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
